DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2022.

Drawings
The drawings are objected to because reference numbers “12a” in Figures 15A-B should be replaced with --12b-- since the part of the present invention that is being denoted by this reference number is actually the end adhesive layer 12b (see para. 0021 of the present specification) which is placed into contact with floor W or another surface to facilitate folding of the insect capturing sheet 100 (see para. 0038 of the present specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the phrase “wherein the sheet body includes a crease along which the sheet body is foldable to have the adhesive surface inside” renders the claim vague and indefinite since it is unclear what the “adhesive surface” is actually inside of.  It appears that the adhesive layer 12a is folded about the V-shaped slit/groove 15 such that opposing portions on either side of the slit/groove 15 are in face-to-face relation with respect to each other to thereby enclose a captured pest P therein as shown in Fig. 15C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hand 9,854,794 in view of Casagrande 2011/0302821.
Hand discloses an insect capturing sheet (110) for covering and capturing an insect pest on a wall or floor, the sheet comprising:  a sheet body (110) having an adhesive surface (119 with 118), the sheet body being flexible (flap members 111-113 of 110 are bendable as shown in Fig. 4); an adhesive layer (adhesive on 118) on the adhesive surface of the sheet body; and a net (117) on the adhesive layer, the net including yarns having intersections (see Fig. 1, 2, or 4), wherein the sheet body includes a crease (crease defined along 108 of 111-113) along which the sheet body is foldable to have the adhesive surface inside (when either 112 or 113 is folded upwardly as shown in Fig. 4, then the adhesive surface 118 is located inside either 112 or 113), and the sheet body has a curved end face (120 has curved corners as shown in Fig. 2) including, substantially in a middle of the end face, an end adhesive layer (118 on 120) continuous with or separate (118 on 120 is separate from 118 on 119) from the adhesive layer on the adhesive surface, but does not disclose the net including yarns having intersections including raised dots.  Casagrande discloses an insect capturing sheet (1) comprising a sheet body having an adhesive surface with an adhesive layer (3) thereon; and a net (separator structure 4) including yarns (filaments 6) having intersections including raised dots (thickened nodes 5) which prevent contact with unintended objects/structures while still allowing the target insects to become entrapped in the adhesive layer (see paras. 0039, 0041), wherein the sheet body includes a crease (8) along which the sheet body is foldable to have the adhesive surface inside (see Fig. 4).  It would have been obvious to one of ordinary skill in the to modify the net on the adhesive layer of Hand such that it includes yarns having intersections including raised dots in view of Casagrande in order to allow the insects to contact the adhesive to be captured yet prevent any undesired external structure from accidentally contacting the adhesive such as user fingers, furniture or other househould items.
In regard to claim 4, Hand discloses wherein the sheet body (110) includes an attachment hole (gap or space between first 112 and second 113 flap members is a hole which allows insertion of frame 102 therein as shown in Figs. 1, 2, 4, and 5).
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mike et al. 5,634,293 in view of Casagrande 2011/0302821.
Mike et al. disclose an insect capturing sheet (adhesive paper section shown in Fig. 1 & mounting assembly 14) for covering and capturing an insect pest on a wall or floor, the sheet comprising:  a sheet body (adhesive paper section 5 with 11, 12 in Fig. 1 & mounting assembly 14) having an adhesive surface (7, 11), the sheet body being flexible (paper is flexible to a certain extent); an adhesive layer (5 with 11 and adhesive on 11) on the adhesive surface of the sheet body, wherein the sheet body includes a crease (1) along which the sheet body is foldable to have the adhesive surface inside (see Fig. 6), and the sheet body has a curved end face (8, 12) including, substantially in a middle of the end face, an end adhesive layer (adhesive on 12) continuous with or separate (see Figs. 1, 2, 4) from the adhesive layer on the adhesive surface, but does not disclose a net on the adhesive layer, the net including yarns having intersections including raised dots.  Casagrande discloses an insect capturing sheet (1) comprising a sheet body having an adhesive surface with an adhesive layer (3) thereon; and a net (separator structure 4) including yarns (filaments 6) having intersections including raised dots (thickened nodes 5) which prevent contact with unintended objects/structures while still allowing the target insects to become entrapped in the adhesive layer (see paras. 0039, 0041), wherein the sheet body includes a crease (8) along which the sheet body is foldable to have the adhesive surface inside (see Fig. 4).  It would have been obvious to one of ordinary skill in the to modify the net on the adhesive layer of Mike et al. such that it includes yarns having intersections including raised dots in view of Casagrande in order to allow the insects to contact the adhesive to be captured yet prevent any undesired external structure from accidentally contacting the adhesive such as user fingers, furniture or other househould items.
In regard to claim 4, Mike et al. disclose wherein the sheet body (14) includes an attachment hole (17, 18).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA